Title: “A Horrid Spectacle to Men and Angels,” [before 17 January 1769]
From: Franklin, Benjamin
To: 


This emotional outpouring cannot be precisely dated. Verner Crane assigns it to January, 1769, because some of the ideas that it contains were elaborated in Franklin’s two letters printed in the Public Advertiser on January 17. Hays, on the other hand, assigns it to c. 1775. But that date is virtually ruled out by the reference to Corsica. In May, 1768, the Genoese had abandoned their prolonged effort to maintain sovereignty over the island and had sold it to France; for the next year the Corsicans under Pasquale Paoli held out against this new and mightier enemy, but by the summer of 1769 the French had gained firm control. Franklin’s wording strongly suggests that the struggle was still going on. If so he must have been writing in 1768 or 1769, and we believe that the most likely date is just before the letters printed on January 17.
 
[Before January 17, 1769?]
A horrid Spectacle to Men and Angels is now about to be exhibited on the Stage of this Globe. Two great and Powerful Nations are employing their Forces in the Destruction of Civil Liberty, that heavenly Blessing without which Mankind lose half their Dignity and Value! one in oppressing and enslaving a handful of Men the last brave Assertors of it within the Bounds of the old Roman Commonwealth; the other crushing in its Infancy, the first Appearance of it in the Western World. The former seems to have lost Sight of its antient Name and State, Franks from the Freedom it once enjoy’d; the latter, while it boasts of enjoying Freedom itself, would ruin others for vindicating their common Right to it. The first is acting a cruel, a mean and unmanly Part, thus to use its vastly superior Force against People so unable to resist it; but is however more excusable than the latter as the People to be oppress’d and enslav’d, are NOT her own Children!
The 4 refused Petitions
Calculation of the time necessary to subdue the Colonies
Instructions to dissolve Assemblies.
